UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1577



TRESSA R. GLOVER, formerly Parker,

                                              Plaintiff - Appellant,

          versus


ORANGEBURG, SOUTH CAROLINA CONSOLIDATED SCHOOL
DISTRICT FIVE,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Joseph F. Anderson, Jr., District
Judge. (5:05-cv-01207-JFA)


Submitted:   October 11, 2007             Decided:   October 15, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tressa R. Glover, Appellant Pro Se. David Leon Morrison, DAVIDSON,
MORRISON & LINDEMANN, PA, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tressa R. Glover seeks to appeal the district court’s

order    granting     Defendant’s   summary    judgment   motion   on    her

retaliation and sex discrimination and harassment claims under

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2000), and her disability discrimination

claim under the Americans with Disabilities Act of 1990, 42 U.S.C.

§ 12101 (2000), and dismissing her remaining state law claims

without prejudice.       The district court referred this case to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).            The

magistrate judge recommended that Defendant’s summary judgment

motion be granted and advised Glover that failure to file timely

specific objections to this recommendation would waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Glover failed to file specific objections to

the magistrate judge’s recommendation.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned   of    the   consequences   of   noncompliance.   See   Wright    v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).       Glover has waived appellate review by

failing to file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.


                                    - 2 -
           We deny Glover’s motions for a restraining order against

Defendant’s   employees,   for   an   investigation   of   Defendant’s

employees, for seizure of the employees’ personal property, for

suspension of their employment, and for investigation of identity

theft.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                 - 3 -